DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 14 and 15 are objected to because of the following informalities:
3. 	Claim 14, lines 1-2, change “to produce a folded blank that” to --such that the blank--; and
4.	Claim 15, lines 1-2, change “to produce a folded blank that” to --such that the blank--.
5.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-7, 10, 13, and 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 is incomplete for failing to recite sufficient structure to enable the claimed function of coupling the first surface to the first side panel.  It is noted the through holes 122,123,132 and the cooperating cable-tie 125 or similar element provides the coupling of the first surface to the first side panel, see instant specification page 13, lines 10-14.
9.	In claim 1, line 13, the phrase “additional location” is unclear as a first location has not been defined.
10.	Claims 10 and 13 are incomplete for failing to recite sufficient structure to enable the claimed function of securing a portion of the first surface of the first gusset to the first surface of the first side panel.  It is noted the through holes 122,123,132 and the cooperating cable-tie 125 or similar element provides the coupling of the first surface to the first side panel, see instant specification page 13, lines 10-14.
11.	In claim 16, lines 12-13, the phrase “additional location” is unclear as a first location has not been defined.
Double Patenting
12.	Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoltz (US#5307545).
15.	Regarding claim 16, Stoltz discloses a folded blank 16 (Fig. 3), comprising:
16.	a bottom panel 24 having opposite side edges 20 and opposite end edges 22 defining a length and width sized to support a deceased human body in the supine position;
17.	first and second side panels 26 connected to the opposite side edges of the bottom panel, the first and second side panels extending outward from and substantially parallel to the bottom panel;
18.	first and second end panels 28 foldably connected to the opposite end edges of the bottom panel, the first and second end panels folded to extend inward from the corresponding opposite end edges;
19.	at least a first gusset 54 foldably connected to the first side panel along a first fold line and connected to the first end panel along a second fold line, the first gusset having a diagonal fold 56, the first gusset having a first surface disposed adjacent to the first side panel in an additional location away from the first fold line (see Figs. 5E-H).
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltz (US#5307545) in view of Flynn (US#2010/0327177).
22.	Regarding claim 8, Stoltz discloses a method comprising:
23.	a) providing a blank 16 (Fig. 3) having a bottom panel 24 having opposite side edges 20 and opposite end edges 22 defining a length and width sized to support a deceased human body in the supine position, first and second side panels 26 foldably connected to the opposite side edges of the bottom panel, the first and second side panels extending outward from and substantially parallel to the bottom panel, first and second end panels 28 foldably connected to the opposite end edges of the bottom panel, the first and second end panels extending outward from and substantially parallel to the bottom panel, at least a first gusset 54 foldably connected to the first side panel along a first fold line and connected to the first end panel along a second fold line, the first gusset having a diagonal fold 56;
24.	b) folding the first end panel and the first gusset such that a first surface of the end panel abuts the bottom panel, and a first surface of the first gusset abuts a first surface of the first side panel (Figs. 5E-EH.
25.	Stoltz fails to disclose the following method steps: c) after step b), disposing the blank on a shipping support; and d) loading the shipping support with the blank onto a bed of a vehicle or trailer.  However, as evidenced by Flynn, such a method is known the casket art, see support 10 for loading casket 50 onto a vehicle ([0024], line 13).  Therefore, as evidenced by Flynn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stoltz by including a support for loading the casket onto a vehicle.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the support would facilitate loading and unloading of the casket into a  vehicle and the safe transportation thereof.
26.	Regarding claim 9, Stoltz discloses wherein step a) further comprises providing the blank wherein the blank has a second gusset foldably connected to the first side panel along the first fold line and connected to the second end panel along a third fold line, a third gusset foldably connected to the second side panel along a fourth fold line and connected to the second end panel along the third fold line, and a fourth gusset foldably connected to the second side panel along the fourth fold line and connected to the first end panel along the second fold line (see four gussets 54 shown in Fig. 3).
27.	Regarding claim 11, Stoltz discloses wherein step b) further comprises folding the first end panel and the fourth gusset such that a first surface of the fourth gusset abuts a first surface of the second side panel (Figs. 5E-H).
28.	Regarding claim 12, Stoltz discloses wherein step b) further comprises folding the second end panel, the second gusset and the third gusset such that a first surface of the second end panel abuts the bottom panel, a first surface of the second gusset abuts the first surface of the first side panel, and a first surface of the third gusset abuts the first surface of the second side panel (Figs. 5E-H).
Allowable Subject Matter
29.	Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
30.	Claims 10, 13, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
31.	Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
32.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677